United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                 May 16, 2005

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 04-60635




               BOYD D. HUDSON, CINDY KAYE HUDSON,


                                            Plaintiffs-Appellants,


                              VERSUS


 REMINGTON ARMS COMPANY, INC., RACHI HOLDING, INC., E.I. DUPONT
      DE NEMOURS & CO., E I. DuPont De Nemours and Company;
                         JOHN DOES 1-20,

                                             Defendants-Appellees.



           Appeal from the United States District Court
             For the Southern District of Mississippi
                            2:02-CV-860




Before DAVIS, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

      After reviewing the record in this case and based upon the

briefs of the parties and argument of counsel, we affirm the

district court’s judgment essentially for the reasons stated in its

June 10, 2003 Oral Bench Opinion. See also Bridges v. Metabolife


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Intern., Inc., ___ F.3d ___, 2005 WL 65498 (5th Cir. 2005).

     AFFIRMED.




                                2